--------------------------------------------------------------------------------

Exhibit 10.2
 
SECOND AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS
 
This Second Amendment to Credit Agreement and Loan Documents (this “Amendment”)
is dated as of February 19, 2008 by and between FIFTH STREET MEZZANINE PARTNERS
II, L.P., a Delaware limited partnership (“Lender”) and XLNT VETERINARY CARE,
INC., a Delaware corporation (“Borrower”).
 
A.           Pursuant to that certain Credit Agreement dated as of June 29,
2007, as amended by that certain First Amendment to Credit Agreement dated
November 27, 2007 by and between Lender and Borrower (collectively, the “Credit
Agreement”), Borrower has received a loan from Lender in the maximum principal
amount of Four Million Dollars ($4,000,000.00) (the “Loan”), as evidenced by
that certain Amended and Restated Note dated November 27, 2007 executed by
Borrower in favor Lender (the “Note”) and secured by those certain Deeds of
Trust, Assignment of Rents, Security Agreement and Fixture Filing each dated
June 26, 2007, as amended by those certain Modification Agreements (Short Form)
each dated November 27, 2008 (collectively, the “Deed of Trust”).
 
B.           The Credit Agreement, the Note, the Deed of Trust and all other
agreements, documents, and instruments evidencing, securing, or otherwise
relating to the Loan, as may be amended, modified, extended or restated from
time to time, are sometimes referred to individually and collectively as the
“Loan Documents.”
 
C.           Borrower and Lender have agreed to modify the Credit Agreement and
the other Loan Documents subject to the terms and conditions set forth
below.  All capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in the Credit Agreement or the other Loan
Documents.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Credit Agreement
and the other Loan Documents as follows:
 
1.           Interest Rate.  Notwithstanding anything to the contrary stated in
Section 1.2(a) of the Credit Agreement from and after February 1, 2008, interest
shall accrue on the outstanding balance of the Loan at a fixed rate of fifteen
percent (15%) per annum which shall be paid or added to the principal balance of
the Loan as follows:  (a) accrued interest in the amount of twelve percent
(12.0%) per annum shall be payable monthly in arrears on the first day of each
month (the “Payment Date”), and (b) accrued interest in the amount of three
percent (3%) per annum shall be added to the principal balance of the Loan on
each Payment Date of each month beginning on March 1, 2008 and during the
remaining term of the Loan.
 
2.           Restructuring Fee.  Concurrently with the execution of this
Amendment, Borrower shall pay to Fifth Street Capital LLC a restructuring fee in
the amount of Thirty Six Thousand Three Hundred Eighty-One Dollars ($36,381.00)
(the “Restructuring Fee”) in immediately available funds, which fee shall be
deemed fully earned on the date due, and shall not be credited to any other
payment required hereunder.
 

--------------------------------------------------------------------------------


 
3.           Servicing Fee.  Concurrently with the execution of this Amendment,
notwithstanding anything to the contrary stated in Section 1.3(b) of the Credit
Agreement, Borrower shall pay Seven Hundred Sixty-Two Dollars and 50/100
($762.50) to Fifth Street Capital LLC in addition to the regular monthly
Servicing Fee.  Beginning on March 1, 2008 and during the remaining term of the
Loan, the Servicing Fee shall be increased from Seven Hundred Sixty-Two Dollars
and 50/100 ($762.50) to One Thousand Five Hundred Twenty-Five Dollars
($1,525.00) per month.
 
4.           Financial Covenants and Ratios.
 
             a.           Borrower acknowledges that it is in default of the
financial covenants and ratios required under Section 4.3 and Exhibit 4.3 of the
Credit Agreement (collectively, the “Financial Covenants”) for the Fiscal
Quarter ending on December 31, 2007.  Notwithstanding the foregoing, Lender
hereby waives (a) Borrower’s default of the Financial Covenants for the Fiscal
Quarter ending December 31, 2007 and (b) the Financial Covenants for the Fiscal
Quarter ending March 31, 2008.  Except as otherwise provided herein, no other
waiver of the Financial Covenants under any Fiscal Quarter is hereby made or
intended, and the Financial Covenants remain in full force and effect.
 
              b.           Exhibit 4.3 to the Credit Agreement is hereby deleted
in its entirety and replaced with Exhibit 4.3 attached to this Amendment.
 
             c.           Notwithstanding anything to the contrary stated
herein, Borrower shall deliver to Lender the quarterly financial statement for
the Fiscal Quarter ending on December 31, 2007 at the same time Borrower
provides such financial statement to the SEC.
 
5.           Costs and Expenses.  In accordance with Section 1.3(d) of the
Credit Agreement, Borrower agrees to promptly pay all fees, charges, costs and
expenses (including reasonable attorneys’ fees and expenses incurred by Lender
in connection with any matters contemplated by or arising out of the Credit
Agreement or the other Loan Documents), in connection with the examination,
review, due diligence investigation, documentation, negotiation, closing and
syndication of the transactions contemplated herein and in connection with the
continued administration of the Credit Agreement and the other Loan Documents,
including any amendments (including this Amendment), modifications,
subordination or intercreditor agreements, consents and waivers.  Borrower
agrees to promptly pay reasonable documentation charges assessed by Lender for
amendments (including this Amendment), modifications, subordination or
intercreditor agreements, waivers, consents and any of the documentation
prepared by Lender’s attorneys.  All fees, charges, costs and expenses for which
Borrower is responsible pursuant hereto shall be deemed part of the Obligations
when incurred, payable upon demand and secured by the Collateral.
 
6.           Covenants of Borrower.  Borrower covenants to Lender as follows:
 
                              a.           Borrower shall cause to be executed,
delivered, and performed such additional agreements, documents, and instruments
as reasonably required by Lender to effectuate the intent of this Amendment.
 
-2-

--------------------------------------------------------------------------------


 
                             b.           Borrower fully, finally, and forever
releases and discharges Lender, together with their respective successors,
assigns, directors, officers, employees, agents, and representatives from any
and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits, of whatever kind or nature, in law or equity
(collectively, the “Claim”), that Borrower has or in the future may have,
whether known or unknown, but only with respect to those Claims for which both
of the following are true:  (i) the Claim is in respect of the Loan, the Credit
Agreement, the Loan Documents, or the actions or omissions of Lender in respect
of the Loan, the Credit Agreement or the other Loan Documents, and (ii) the
Claim arises from events occurring prior to the date of this Amendment.  It is
the intention of Borrower that the above release shall be effective as a full
and final release of each and every matter specifically and generally referred
to above.
 
                             c.           Currently with the execution of this
Amendment, Borrower shall execute and deliver to Lender the post-closing letter
attached hereto and incorporated herein as Exhibit “A” (the “Post-Closing
Letter”) and perform the Post-Closing Obligations (as defined in the
Post-Closing Letter) to the satisfaction of Lender within the time frame set
forth in the Post-Closing Letter.
 
7.           Borrower Representations and Warranties.  Borrower represents and
warrants to Lender as of the date hereof that:
 
                              a.           The representations, warranties,
certifications and agreements contained in the Credit Agreement and the other
Loan Documents are true, complete and accurate in all material respects as of
the date hereof.
 
                              b.           Both Borrower and, to Borrower’s
knowledge, Lender have performed all of their respective obligations under the
Credit Agreement and the other Loan Documents and Borrower has no knowledge of
any event which with the giving of notice, the passage of time or both would
constitute a default by Borrower or Lender under the Credit Agreement and the
other Loan Documents.
 
                              c.           Borrower has no claim against Lender
and no offset or defense to the payment or performance of the Obligations or any
counterclaim or right to rescission to enforcement of any of the terms of the
Credit Agreement and the other Loan Documents.
 
                              d.           No voluntary actions or, to
Borrower’s knowledge, involuntary actions are pending against Borrower, any
member of Borrower of the Loan under the bankruptcy or insolvency laws of the
United States or any state thereof.
 
                              e.           The Credit Agreement and the other
Loan Documents, as any of the same have been modified, amended and restated, are
the valid, legal and binding obligations of Borrower (as applicable),
enforceable in accordance with their terms.
 
8.           Conditions Precedent.  Lender shall not be bound by this Amendment
unless and until Lender has received a fully executed original of this Amendment
and all other Loan Documents required by Lender in connection with this
Amendment.
 
-3-

--------------------------------------------------------------------------------


 
9.           Ratification of Loan Documents and Collateral.  Borrower hereby
ratifies and affirms the Credit Agreement and each of the Loan Documents, as
amended hereby, and agrees to perform each obligation set forth in the Credit
Agreement and each of the Loan Documents, as amended hereby.  Except as
specifically modified and amended herein, all terms, conditions and covenants
contained in the Credit Agreement and the other Loan Documents shall remain in
full force and effect.  Any property or rights to or interests in property
granted as security in the Credit Agreement and the other Loan Documents,
including the Collateral, shall remain as security for the Loan and the
obligations of Borrower under the Credit Agreement and the other Loan Documents.

 
10.           Miscellaneous.
 
a.           The Credit Agreement and the other Loan Documents as modified
herein contain the entire understanding and agreement of Borrower and Lender
with respect to the Loan and supersede all prior representations, warranties,
agreements, arrangements, and understandings.  No provision of the Credit
Agreement or the other Loan Documents as modified may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by Lender and
Borrower.
 
b.           All references in the Loan Documents to the Credit Agreement shall
mean the Credit Agreement as hereby modified and amended.  This Amendment shall
also constitute a Loan Document and all terms and conditions of the Credit
Agreement and the other Loan Documents (as modified herein) including, without
limitation, events of default, maturity dates and the miscellaneous provisions
set forth therein, including without limitation, consent to jurisdiction,
applicable law, and waiver of jury are incorporated herein as though set forth
in full and Lender shall be entitled to the benefits thereof with respect to
this Amendment.
 
c.           This Amendment may be executed in any number of counterparts with
the same effect as if all parties hereto had signed the same document.  All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.
 
[Signature Page Follows]
 
 
-4-

--------------------------------------------------------------------------------


 
Exhibit 10.2
 
 
IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
date first above written.
 
                                        BORROWER:
 
                                        XLNT VETERINARY CARE, INC.,
                                        a Delaware corporation
 
 
                                                                                                                       
By: /s/ George
Villasana                                                            
                                                                                                                       
Name: George Villasana                                                       
                                        Title: Secretary

 
 
                                        FIFTH STREET MEZZANINE PARTNERS II,
L.P.,
                                        a Delaware limited partnership
 
                                        By:          Fifth Street Mezzanine
Partners II GP, LLC,
                            a Delaware limited liability company,
                                                    its general partner
 
 
                                                                                                                                       
By: /s/ Bernard D. Berman                                        
                                                                                                                                       
Name: Bernard D. Berman
                                                        Title:   Executive Vice
President and
                                                                    Secretary
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 4.3
 
FINANCIAL COVENANTS AND RATIOS
 
Borrower shall continuously maintain the following:
 
1.           Free Cash Flow.  Borrower shall have Free Cash Flow to be tested as
of the end of each Fiscal Quarter commencing with the Fiscal Quarter ending on
June 30, 2008 on a trailing twelve-month basis of greater than $500,000.00;
provided, however, for the Fiscal Quarters ending on June 30, 2008 and September
30, 2008, Borrower’s results shall be annualized by Lender for the period
commencing on January 1, 2008 through such testing date.
 
2.           Fixed Charge Coverage Ratio.  Borrower shall have a Fixed Charge
Coverage Ratio to be tested as of the end of each Fiscal Quarter commencing with
the Fiscal Quarter ending on June 30, 2008 on a trailing twelve-month basis, of
not less than 1.2 to 1.0; provided, however, for the Fiscal Quarters ending on
June 30, 2008 and September 30, 2008, Borrower’s results shall be annualized by
Lender for the period commencing on January 1, 2008 through such testing date.
 
3.           Leverage Ratio.  Borrower shall have a Leverage Ratio to be tested
as of the end of each Fiscal Quarter commencing with the Fiscal Quarter ending
on June 30, 2008 on a trailing twelve-month basis of not greater than 5.0 to
1.0; provided, however, for the Fiscal Quarters ending on June 30, 2008 and
September 30, 2008, Borrower’s results shall be annualized by Lender for the
period commencing on January 1, 2008 through such testing date.
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT “A”
 
POST-CLOSING LETTER
 
[See Attached]
 
 
 

--------------------------------------------------------------------------------


 
 
 
February 19, 2008
 
 
FIFTH STREET MEZZANINE PARTNERS II, L.P.
White Plains Plaza
445 Hamilton Ave., Suite 1206
White Plains, NY  10601
 
 
Re:           $4,000,000 Loan by FIFTH STREET MEZZANINE PARTNERS II, L.P.
(“Lender”) to XLNT VETERINARY CARE, INC., a Delaware corporation (“Borrower”)
 
Ladies and Gentlemen:
 
This letter shall memorialize the understanding with respect to the performance
of certain post-closing obligations as more particularly set forth in Schedule
A, attached hereto (collectively and individually, “Post-Closing Obligations”)
in consideration for the making of the above-referenced loan (the “Loan”)
pursuant to the terms of a Credit Agreement dated as of June 29, 2007, as
amended by that certain First Amendment to Credit Agreement dated November 27,
2007 and Second Amendment to Credit Agreement and Loan Documents dated as of the
even date hereof by and between Borrower and Lender (collectively, the “Credit
Agreement”).  This post-closing letter shall be considered a Loan Document under
the Credit Agreement and a default under this letter shall constitute a default
under the Credit Agreement, the Loan Documents and the Loan.
 
Any failure of Borrower to deliver any items or perform any Post-Closing
Obligations as set forth on Schedule A within the time frame set forth in
Schedule A shall be an immediate Event of Default under the Credit Agreement for
which there shall be no notice, grace or cure period.  
 
All conditions precedent, representations, covenants and Events of Default
contained in the Credit Agreement and the other Loan Documents shall be deemed
modified only to the extent necessary to effect the rights and obligations set
forth in this post-closing letter (and to permit the taking of the actions
described herein within the time periods required above, rather than as
elsewhere provided in the Loan Documents), provided that to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with
this post-closing letter.
 

--------------------------------------------------------------------------------


 
Any capitalized term not defined herein shall have the meaning ascribed to such
term in the Credit Agreement.
 
                                        Very truly yours,
 
 
                                        XLNT VETERINARY CARE, INC.,
                                        a Delaware corporation
 
 
 
                                                                                                                       
By: /s/ George
Villasana                                                            
                                                                                                                       
Name: George Villasana                                                       
                                        Title: Secretary
 
 
 
 
                                        AGREED AND ACKNOWLEDGED:
 
                                        FIFTH STREET MEZZANINE PARTNERS II,
L.P.,
                                        a Delaware limited partnership
 
                                        By:          Fifth Street Mezzanine
Partners II GP, LLC,
                            a Delaware limited liability company,
                                                    its general partner
 
 
                                                                                                                                       
By: /s/ Bernard D. Berman                                        
                                                                                                                                       
Name: Bernard D. Berman
                                                        Title:   Executive Vice
President and
                                                                    Secretary
 

Signature Page to
Post Closing Letter


--------------------------------------------------------------------------------


 
Schedule A
 
The Post-Closing Obligations are as follows:
 
1.           On or before March 5, 2008, Borrower shall pay all outstanding
amounts and file all applicable documents to remove that certain County Tax Lien
filed in Riverside County on November 19, 2007 as Document No. 2007-071110 (the
“County Tax Lien”), which affects 30695 Hill ST, Thousand Palms, CA  92260.  On
or before April 30, 2008, Borrower shall provide evidence to Lender, acceptable
to Lender in its reasonable discretion, that the County Tax Lien has been
released and removed from title.
 
2.           On or before March 5, 2008, Borrower shall record a Correction
Quitclaim Deed and/or a Declaration of Scrivener in the Riverside County
Recorder’s Office to correct Borrower’s state of formation to Delaware (30695
Hill ST, Thousand Palms, CA  92260 in Riverside is currently vested in XLNT
VETERINARY CARE INC., a California corporation).
 
3.           On or before March 5, 2008, Borrower shall pay all general, special
and supplemental property taxes in San Bernardino County and Riverside County
that are due and payable on the real property collateral.  On or before April
30, 2008, Borrower shall provide evidence to Lender, acceptable to Lender in its
reasonable discretion, that all such property taxes have been paid.
 